Exhibit 77C THE ROYCE FUND Royce Select Fund I Royce Select Fund II Royce Global Select Long/Short Fund Royce Enterprise Select Fund Royce Opportunity Select Fund At a Special Meeting of Shareholders held on September 27, 2012, the Funds' shareholders approved the following: 1. To approve the proposed new Investment Advisory Agreement for each Fund. For Against Abstain Royce Select Fund I Royce Select Fund II 0 Royce Global Select Long/Short Fund Royce Enterprise Select Fund 0 0 Royce Opportunity Select Fund 0 2. To approve the elimination of the fundamental investment restriction that limits investment in the securities of foreign issuers. For Against Abstain Royce Select Fund I
